-       -· ....   -   ·-··-   -   ----·-   -
                                                                                    -~~--.--
                                               Case 4:21-cv-00284-DPM Document 2 Filed 04/09/21 Page
                                                                                                 ---- 1 of 5                                                                -•---

    •
                                                                                                                                                                                      Faulkner County CiraJlt Court
                                                                                                                                                                                       C!ysfalTa~.CircultClart
                                                                                                                                                                                     2020-Dec-31 16:19:17
                                                                                                                                                                                          23CV-21-1
                                                                                                                                                                                       C?.QD03 : 5 Pages




                                                    IN THE CIRCUIT COURT OF FAULKNER COUNTY, ARKANSAS
                                                            .        ,..·. ................--....: ....--. DMSION

                                       SHARLLEITE BERRY                                                                                                                              PLAINTIFF
                                       vs.                                 CASE NO. 23CV-20-_ _

                                       CAPELLA UNIVERSITY                                                                                                                           DEFENDANT


                                                                 PLAINTIFF'-S
                                                                  .......... ······\·• . .
                                                                                          .ORIGINAL
                                                                                              . ·- ........ .
                                                                                                             COMPLAINT

                                      TO TIIE HONORABLE JUDGE OF SAID COURT:

                                               Comes now SHARLLETTE BERRY, hereinafter sometimes referred to as the Plaintiff,

                                      by and through her attorney, Tabatha Branch of TS Branch Law Firm PLLC, and files this

                                      Complaint complaining of CAPELLA UNIVERSITY, hereinafter sometimes referred to as the

                                      Defendant. The Plaintiff would show the Court as follows:

                                                                      .PARTIES AND JURISDICTION
                                                                       •      ,.•-•;•,o·.·•··.:•;:.·   ••·•··•·•·••.:..•~,.~.... ~•.,.. •   ~·•··--·~··•·-·   .!:.·--...•



                                               1.     Plaintiff Sharllette Berry is an individual and resident of Conway, Faulkner

                                      County, Arkansas.

                                               2.    . Defendant, CAPELLA UNIVERSITY is a foreign corporation organized and

                                     existing under the laws of the State· of Minnesota and doing business in Faulkner County,

                                     Arkansas. Defendant may be served at 225 South (,fit Street, 9th Floor, Minneapolis, MN 55402.

                                               3.     The subject ma~ in controversy is within the jurisdictional limits of this court.

                                               4.     This cause of action concerns an education plan that was entered into by Plaintiff

                                     and Defendant in Faulkner County, Arkansas and, therefore, venue and jurisdiction is proper in

                                     this Court.
             Case 4:21-cv-00284-DPM Document 2 Filed 04/09/21 Page 2 of 5


..
                                                  FACTS._

             5.     In the Spring Quarter of 2010, Plaintiff enrolled at Capella University pursuing·a

     PhD in Psychology with a specialization in Industrial/Organization Psychology. At the time

     admission, Plaintiff was made promises as to the time allocated to complete her degree. (See

     Exhibit A).

             6.     At the time of Plaintiff's enrollment, the PhD in Psychology program requires

     completion of a series of courses and residencies, followed by a comprehensive examination.

     Upon successful complete of that exam, the program culminates with dissertation component. To

     complete the dissertation, and earn the PhD degree, enrollees develop and undertake an

     independent · scholarly research project of scientific merit, and then craft a dissertation

     manuscript worthy of academic publication concerning their research;

             1.     Plaintiff completed all of her coursework of the PhD in Psychology program in

     Winter Quarter 2014 and passed her comprehensive examination the next academic period.

     Plaintiff commenced dissertation efforts in Summer Quarter 2014. Over the next several

     quarters, Plaintiff developed and earned academic approval of her dissertation topic and research

     plan.

             8.     As of June 2018, certain representatives of Capella made her education contract

     impracticable to perform purs~t to the university policies regarding time requirements for

     obtaining a Ph.D. in Psychology. These representatives often behaved negligently, and did not

     act in good faith and with fair dealing in the enforcement of Plaintiffs education contract. As

     such, these individuals have prevented Plaintiff from fulfilling her contractual obligations;

     because of this, have now cancelled her enrollment at Capella University.
          Case 4:21-cv-00284-DPM Document 2 Filed 04/09/21 Page 3 of 5




          9.      This cause arises out of the Defendant's fraud/misrepresentation and violations of

. statutes, as hereinafter set forth.

                                    FRAUD/MISREPRESENTATI(?N,
          I0.     Plaintiff refers to all the preceding and subsequent allegations contained in this

 Complaint and incorporate them herein by this reference for all purposes.

          11.     Defendant informed the Plaintiff the PhD in Psychology program required

 completion of a series of courses and residencies, followed by a comprehensive examination and

 at the end of the exam, Plaintiff would receive her PhD degree. Defendants' representations were

 false and misleading, and constitute a misrepresentation of material fact. Plaintiff later found out

 the Defendant performed the same deceptive practice on several other individuals.

         12.      It was the Defendant's intention in making the fraudulent representations for the

 purpose of getting the Plaintiffs to enter into a contract with the Defendant. That at the time the

 representations were made they were false or Defendant did not know if they were true or false.

         13.     That the representation of the Defendant was material to the Plaintiffs decision to

 enter into the contract with the Defendant and they relied on that representation in doing so. As a

 result of which they agreed to purchase the services of the Defendant and 5USta:ined the losses

 and damages set forth above.

         14.     Plaintiff was justified in relying on the Defendant's representation and the

 Plaintiff wa.q damaged as a result of the misrepresentation.

         15.     Had Plaintiff known that the Defendant would not allow her to finish her degree,

she would not have enrolled in Capella University.

         16.     Defendant unlawfully refused to honor Plaintiff's work and tender her degree or

provide a refund of all funds paid.



                                                  3
.   -       .. , - -   --   __._------·~- ···-·   -   ·-   -~     Case 4:21-cv-00284-DPM Document 2 Filed 04/09/21 Page 4 of 5
                                                                - - - ~ ----   ---

        •




                                                                           ·"VIOLATION OF THE ARKANSAS CONSUMER PROTECTION ACT.

                                                                   17.           Plaintiff refers to all the preceding and subsequent allegations contained in this

                                          Complaint and incorporate them herein by this reference for all pwposes.

                                                                  18.            Plaintiff' is a "person" as defined in the Arkansas Consumer Protection Act,

                                         A.C.A. § 4-88-107 and 4-88-108.

                                                                  19.           In the course of the transactions which are the subject of this lawsuit, Defendant

                                         engaged in following conduct:

                                                                 A.             making fraudulent and/or negligent representations, as herein before alleged;

                                                                 B.             failing to adequately and properly inform Plaintiff of his rights and remedies with

                                         respect to the transactions which are the subject of this Complaint;

                                                                 C.             misrepresenting Plaintifr s rights and remedies    with respect to the transactions
                                         which are the subject of this Complaint, as hereinbefore alleged;

                                                                 D.             failing to offer a refund of the purchase price of the monies paid.

                                                                 20.           As a result of the Defendant's actions above, Plaintiff has suffered the damages

                                        hereinbefore set forth, and also is entitled to statutory damages and attorney fees as provided in

                                        the Arkansas Consumer Protection Act.



                                                                                                     :PRAYER FOR RELIEF

                                                                WHEREFORE, Plaintiff respectfully prays that this Court:

                                                                 1.            Award Plaintiff damages under her Fraud/Misrepresentation and Arkansas

                                        Consumer Protection Act claims;

                                                                2.             Award Plaintiff statutory damages pursuant to her Arkansas Consumer Protection

                                       Act;




                                                                                                                 4
       Case 4:21-cv-00284-DPM Document 2 Filed 04/09/21 Page 5 of 5




       3.     Award Plaintiff her completed degree or allow her to complete the necessary steps ·

required to be-awarded her degree;

       4.     Award Plaintiff costs, pre- and post- judgment interest, expenses, and reasonable·

attorney's fees pursuant to the Arkansas Consumer Protection Act;

       5.     Award Plaintiff such other relief as the court deems appropriate.


                                            Respectfully submitted,


                                            . . ·r······   lsOabalha.Branch .·-
                                            Tabatha Branch
                                            Ark. Bar No. 2002155
                                            TS BRANCH LAW FIRM, PLLC
                                            700 S. German Lane Suite 110
                                            Conway, Arkansas 72034
                                            Phone: (501) 329-S55S
                                            Fax: (SOI) 377-9879
                                           ,t,~b!811~~~~~~~~~;"~~~




                                                s
